





EXECUTION VERSION


KFC Holding Co.
Pizza Hut Holdings, LLC
Taco Bell of America, LLC
5.00% Senior Notes due 2024
5.25% Senior Notes due 2026


______________________________________________________________________________________________________
Purchase Agreement
June 2, 2016
Goldman, Sachs & Co.,


As representative of the several Purchasers
named in Schedule I hereto,


c/o Goldman, Sachs & Co.
200 West Street,
New York, New York 10282-2198




Ladies and Gentlemen:
KFC Holding Co., a Delaware corporation, Pizza Hut Holdings, LLC, a Delaware
limited liability company and Taco Bell of America, LLC, a Delaware limited
liability company (collectively, the “Issuers”), each a direct subsidiary of Yum
Brands, Inc., a North Carolina corporation (“Parent”), propose, subject to the
terms and conditions set forth in this agreement (this “Agreement”), to issue
and sell to the Purchasers named in Schedule I hereto (the “Purchasers”) an
aggregate of $1.05 billion principal amount of the 5.00% Senior Notes due 2024
and an aggregate of $1.05 billion principal amount of the 5.25% Senior Notes due
2026 (collectively, the “Notes”). The Notes are joint and several obligations of
the Issuers, and the Issuers’ obligations under the Notes will be fully and
unconditionally guaranteed (the “Guarantees” and, together with the Notes, the
“Securities”) as to the payment of principal, premium, if any, and interest, on
a senior unsecured basis, jointly and severally, by Parent and each of the other
guarantors listed on the signature pages of this Agreement (collectively, the
“Guarantors”).
Concurrently with the issuance and sale of the Securities, the Issuers intend to
raise additional financing through (i) a senior secured term loan B facility
(the “Term B Facility”) in an aggregate principal amount of $2.0 billion, (ii) a
senior secured term loan A facility (the “Term A Facility”) in an aggregate
principal amount of $500.0 million and (iii) a senior secured revolving credit
facility (the “Revolving Facility” and, together with the Term B Facility and
the Term A Facility, the “New Credit Facilities”) in an aggregate principal
amount of $1.0 billion.


1

--------------------------------------------------------------------------------







The proceeds from the sale of the Securities under this Agreement and of the
borrowings from the New Credit Facilities will be used (i) to repay (x) that
certain Credit Agreement dated as of March 22, 2012 among Parent, the
subsidiaries of Parent party thereto, the lenders party thereto and JPMorgan
Chase Bank, N.A. as administrative agent (the “Existing Revolving Facility”)
and, (ii) to make a cash distribution to Parent and (iii) to pay fees and
expenses in connection with the foregoing.
1.
Each of the Issuers and the Guarantors, jointly and severally, represents and
warrants to, and agrees with, each of the Purchasers that:



(a)
A preliminary offering memorandum, dated May 31, 2016 (as amended and
supplemented as of the date hereof, the “Preliminary Offering Memorandum”) has
been prepared, and a final offering memorandum, dated the date of this Agreement
(the “Offering Memorandum”) will be prepared, in connection with the offering of
the Securities. The Preliminary Offering Memorandum together with the
information in the Term Sheet (as defined below) and the Offering Memorandum, as
of their respective dates, including any information incorporated by reference
therein, did not and as of the Closing Date (as defined below) will not, contain
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Issuers by a Purchaser through Goldman, Sachs & Co. expressly for
use therein;



(b)
For the purposes of this Agreement, the “Applicable Time” is 4:20 p.m. (Eastern
time) on the date of this Agreement; the Preliminary Offering Memorandum as
supplemented by the information in the term sheet for the Securities set forth
in Schedule III hereto (the “Term Sheet”), taken together (collectively, the
“Pricing Disclosure Package”) as of the Applicable Time, did not include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and each Supplemental Disclosure Document
(as defined in Section 6(a)(i)) listed on Schedule II(a) hereto and each
Permitted General Solicitation Material (as defined in Section 6(a)(i)) listed
on Schedule II(c) hereto) does not conflict with the information contained in
the Pricing Disclosure Package or the Offering Memorandum and each such
Supplemental Disclosure Document and Permitted General Solicitation Material, as
supplemented by and taken together with the Pricing Disclosure Package as of the
Applicable Time, did not include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to
statements or omissions made in a Supplemental Disclosure Document or Permitted
General Solicitation Material in reliance upon and in conformity with
information furnished in writing to the Issuers by a Purchaser through Goldman,
Sachs & Co. expressly for use therein;



(c)
Neither Parent nor any of its subsidiaries has sustained since the date of the
latest financial statements included in the Pricing Disclosure Package and the
Offering Memorandum any material loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute



2

--------------------------------------------------------------------------------





or court or governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Disclosure Package and the Offering Memorandum; and,
since the respective dates as of which information is given in the Pricing
Disclosure Package and the Offering Memorandum, there has not been any material
change in the capital stock or long‑term debt of Parent or any of its
subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the business, management,
financial position, stockholders' equity or results of operations of Parent and
its subsidiaries, taken as a whole, in each case, otherwise than as set forth or
contemplated in the Pricing Disclosure Package and the Offering Memorandum;


(d)
Parent and its subsidiaries have good and marketable title in fee simple to all
real property and good and marketable title to all personal property owned by
them, in each case free and clear of all liens, encumbrances and defects except
such as are described in the Preliminary Offering Memorandum (including the
liens permitted under the New Credit Facilities and the Taco Bell Securitization
Notes (as defined in the Preliminary Offering Memorandum) or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by Parent and its subsidiaries;
and any real property and buildings held under lease by Parent and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by Parent and its
subsidiaries;



(e)
Parent and each of its subsidiaries has been duly incorporated, formed or
organized and is validly existing and in good standing under the laws of its
respective jurisdiction of formation, with power and authority (corporate,
limited liability or other) to own its properties and conduct its business as
described in the Pricing Disclosure Package and the Offering Memorandum, and has
been duly qualified as a foreign corporation for the transaction of business and
is in good standing under the laws of each other jurisdiction in which it owns
or leases properties or conducts any business so as to require such
qualification, except to the extent the failure to be so qualified or in good
standing in any such jurisdiction would not, individually or in the aggregate,
reasonably be expected to have a material adverse on the business, management,
financial position, stockholders’ equity or results of operations of Parent and
its subsidiaries, taken as a whole (a “Material Adverse Effect”);



(f)
All of the issued shares of capital stock or other ownership interests of the
Issuers and the Guarantors have been duly and validly authorized and issued and
are fully paid and non‑assessable; and all of the issued shares of capital stock
or other ownership interests of each subsidiary of the Issuers and Guarantors
have been duly and validly authorized and issued, are fully paid and
non‑assessable and, except with respect to certain non-wholly-owned subsidiaries
that are within the Parent’s China Division (as defined in the Preliminary
Offering Memorandum), are owned directly or indirectly by the Issuers or
Guarantors, as the case may be, free and clear of all liens, encumbrances,
equities or claims, except for liens securing the New Credit Facilities and the
Taco Bell Securitization Notes and any other liens, encumbrances, equities that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;



3

--------------------------------------------------------------------------------







(g)
The Securities have been duly authorized by the Issuers and the Guarantors, as
applicable, and, when issued and delivered against payment therefore pursuant to
this Agreement, will have been duly executed, authenticated, issued and
delivered and will constitute valid and legally binding obligations of the
Issuers and the Guarantors, as applicable, enforceable against the Issuers and
the Guarantors, as applicable, in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws of general applicability
relating to or affecting the rights and remedies of creditors or by general
equitable principles, and will be entitled to the benefits provided by the
indenture to be dated as of June 16, 2016 (the “Indenture”) among the Issuers,
the Guarantors and The Bank of New York Mellon, as Trustee (the “Trustee”),
under which they are to be issued, which will be substantially in the form
previously delivered to you; the Indenture has been duly authorized by each of
the Issuers and the Guarantors and, when executed and delivered by each of the
Issuers, the Guarantors and the Trustee, the Indenture will constitute a valid
and legally binding instrument, enforceable against each of the Issuers and the
Guarantors in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws of general applicability relating to or affecting creditors'
rights and to general equity principles; and the Securities and the Indenture
will conform in all material respects to the descriptions thereof in the Pricing
Disclosure Package and the Offering Memorandum and will be in substantially the
form previously delivered to you;



(h)
Each of the Issuers and the Guarantors has all requisite corporate, limited
liability company or other power and authority, as the case may be, to execute,
deliver and perform its obligations under this Agreement. This Agreement has
been duly and validly authorized, executed and delivered by each of the Issuers
and the Guarantors.



(i)
None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Securities) will
violate or result in a violation of Section 7 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission thereunder
(the “Exchange Act”), or any regulation promulgated thereunder, including,
without limitation, Regulations T, U, and X of the Board of Governors of the
Federal Reserve System;



(j)
Prior to the date hereof, none of the Issuers, the Guarantors or any of their
respective affiliates has taken any action which is designed to or which has
constituted or which might have been expected to cause or result in
stabilization or manipulation of the price of any security of any of the Issuers
in connection with the offering of the Securities;



(k)
The issue and sale of the Securities and the compliance by the Issuers and the
Guarantors, as applicable, with all of the provisions of the Securities, the
Indenture and this Agreement and the consummation of the transactions herein and
therein contemplated and the application of the proceeds from the sale of the
Securities as described under “Use of Proceeds” in the Pricing Disclosure
Package and the Offering Memorandum (i) will not conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which any of the Issuers or



4

--------------------------------------------------------------------------------





Guarantors or any of their respective subsidiaries is a party or by which any of
the Issuers, the Guarantors or any of their respective subsidiaries is bound or
to which any of the property or assets of any of the Issuers, the Guarantors or
any of their respective subsidiaries is subject, and (ii) nor will such action
result in any violation of the provisions of (a) the Certificate of
Incorporation or By‑laws or equivalent organizational documents of any of the
Issuers or Guarantors or (b) any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over any of the
Issuers, the Guarantors or any of their respective subsidiaries or any of their
properties, except in the case of clauses (i) and (ii)(b) for any such
conflicts, breaches, violations or defaults that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect and that
would not materially impair or prevent the consummation of the transactions
contemplated by this Agreement; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the issue and sale of the Securities or the consummation
by the Issuers and the Guarantors of the transactions contemplated by this
Agreement or the Indenture, except such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws or by the Financial Industry Regulatory Authority (“FINRA”) in
connection with the purchase and distribution of the Securities by the
Purchasers and except for any such consent, approval, authorization, order,
registration or qualification that the failure to obtain or make would not,
individually or in the aggregate, reasonably expected to have a Material Adverse
Effect and that would not materially impair or prevent the consummation of the
transactions contemplated by this Agreement;


(l)
Neither Parent nor any of its subsidiaries is (i) in violation of its
Certificate of Incorporation or By-laws or equivalent organizational document or
(ii) in default in the performance or observance of any obligation, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which it is a party or by which it or
any of its properties may be bound, except in the case of clause (ii) for any
such default that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and that would not or materially
impair or prevent the consummation of the transactions contemplated by this
Agreement;



(m)
The statements set forth in the Preliminary Offering Memorandum and the Offering
Memorandum (i) under the caption “Description of Notes”, insofar as they purport
to constitute a summary of the terms of the Securities and the Indenture, are
fair and accurate summaries in all material respects and (ii) under the captions
“Certain Relationships and Related Party Transactions” and “Description of
Certain Indebtedness,” insofar as they purport to constitute a summary of the
material terms of the provisions of existing agreements described therein, under
the caption “Material U.S. Federal Income Tax Considerations” and “Plan of
Distribution,” insofar as they purport to summarize the provisions of the laws
and documents referred to therein, are fair and accurate summaries of such
provisions in all material respects;



(n)
Other than as set forth in the Pricing Disclosure Package and the Offering
Memorandum, there are no legal or governmental proceedings pending to which
Parent or any of its subsidiaries is a party or of which any property of Parent
or any of its subsidiaries is the



5

--------------------------------------------------------------------------------





subject which, if determined adversely to Parent or any of its subsidiaries,
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; and, to Parent’s knowledge, no such proceedings are threatened
or contemplated by governmental authorities or threatened by others;


(o)
When the Securities are issued and delivered pursuant to this Agreement, the
Securities will not be of the same class (within the meaning of Rule 144A under
the United States Securities Act of 1933, as amended (the “Act”)) as securities
which are listed on a national securities exchange registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system;



(p)
Parent is subject to Section 13 or 15(d) of the Exchange Act;



(q)
Each of the Issuers and the Guarantors is not, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof,
will not be, an “investment company”, as such term is defined in the United
States Investment Company Act of 1940, as amended (the “Investment Company
Act”);



(r)
None of the Issuers, the Guarantors or any person acting on their behalf (other
than the Purchasers, as to which no representation is made) has offered or sold
the Securities by means of any general solicitation or general advertising
within the meaning of Rule 502(c) under the Act (other than by means of a
Permitted General Solicitation, as defined below) or, with respect to Securities
sold outside the United States to non-U.S. persons (as defined in Rule 902 under
the Act), by means of any directed selling efforts within the meaning of Rule
902 under the Act and each of the Issuers, the Guarantors, any of their
respective affiliates and any person acting on their behalf has complied with
and will implement the “offering restrictions” within the meaning of such Rule
902;



(s)
Within the preceding six months, none of the Issuers nor any other person acting
on behalf of the Issuers has offered or sold to any person any Securities, or
any securities of the same or a similar class as the Securities, other than the
Securities offered or sold to the Purchasers hereunder. The Issuers will take
reasonable precautions designed to insure that any offer or sale, direct or
indirect, in the United States or to any U.S. person (as defined in Rule 902
under the Act) of any Securities or any substantially similar security issued by
any of the Issuers, within six months subsequent to the date on which the
distribution of the Securities has been completed (as notified to the Issuers by
Goldman, Sachs & Co.), is made under restrictions and other circumstances
reasonably designed not to affect the status of the offer and sale of the
Securities in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the Act;



(t)
The historical financial statements of Parent and its subsidiaries and the
related notes thereto included in the Pricing Disclosure Package and the
Offering Memorandum present fairly in all material respects the consolidated
financial position of Parent and its subsidiaries as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified in conformity with generally accepted accounting principles in the
United States applied on a consistent basis throughout the periods involved
(except as otherwise stated therein). The historical financial data of Parent
and its consolidated subsidiaries included in the Pricing Disclosure Package and
the Offering



6

--------------------------------------------------------------------------------





Memorandum under the caption “Selected Historical Financial and Other Data of
YUM” present fairly in all material respects the information set forth therein
and such data have been compiled on a basis consistent with that of the
financial statements contained in the Pricing Disclosure Package and the
Offering Memorandum. The pro forma financial statements and other pro forma
financial information of Parent and its consolidated subsidiaries and of the
Restricted Group (as defined the Preliminary Offering Memorandum) included in
the Pricing Disclosure Package and the Offering Memorandum fairly present, in
all material respects, the information shown therein, have been properly
compiled on the pro forma bases described therein, and, in the opinion of the
Issuers and the Guarantors, the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions or circumstances referred to therein. The statistical and
market related data included in the Pricing Disclosure Package and the Offering
Memorandum are based on or derived from sources that Parent and its subsidiaries
believe to be reliable and accurate in all material respects and represent their
good faith estimates that are made on the basis of data derived from such
sources;


(u)
Parent maintains a system of internal control over financial reporting (as such
term is defined in Rule 13a-15(f) of the Exchange Act) that complies with the
requirements of the Exchange Act and has been designed by Parent’s principal
executive officer and principal financial officer, or under their supervision,
to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles. Parent’s internal control over
financial reporting is effective and Parent is not aware of any material
weaknesses in its internal control over financial reporting;



(v)
Since the date of the latest audited financial statements included in the
Pricing Disclosure Package and the Offering Memorandum, there has been no change
in Parent’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect Parent’s internal control
over financial reporting;



(w)
Parent maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) of the Exchange Act) that comply with the requirements of the
Exchange Act; such disclosure controls and procedures have been designed to
ensure that material information relating to Parent and its subsidiaries is made
known to Parent’s principal executive officer and principal financial officer by
others within those entities; and such disclosure controls and procedures are
effective;



(x)
KPMG LLP, which has audited certain financial statements of Parent and its
subsidiaries, is an independent registered public accounting firm as required by
the Act and the rules and regulations of the Securities and Exchange Commission
(the “Commission”) thereunder;



(y)
None of Parent, any of its subsidiaries nor, to the knowledge of Parent, any
director, officer, agent, employee, affiliate or other person associated with or
acting on behalf of Parent or any of its subsidiaries has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made or taken an act in furtherance
of an offer, promise or authorization of any direct or indirect unlawful payment
or benefit to any foreign or domestic government or regulatory



7

--------------------------------------------------------------------------------





official or employee, including of any government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions; (iv) violated or is in violation of any provision of the Bribery
Act 2010 of the United Kingdom; or (v) made, offered, agreed, requested or taken
an act in furtherance of any unlawful benefit, including, without limitation,
any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment. To the knowledge of Parent, none of Parent, any of its subsidiaries,
any director, officer, agent, employee, affiliate or other person associated
with or acting on behalf of Parent or any of its subsidiaries has violated or is
violation of any other applicable anti-bribery or anti-corruption laws. Parent
and its subsidiaries have instituted, and maintain and enforce, policies and
procedures designed to promote and ensure compliance with all applicable
anti-bribery and anti-corruption laws.


(z)
The operations of Parent and its subsidiaries are and have been conducted at all
times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency having
jurisdiction over Parent or any of its subsidiaries (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving Parent or any
of its subsidiaries with respect to the Money Laundering Laws is pending or, to
the knowledge of the Issuers or the Guarantors, threatened;



(aa)
Neither Parent nor any of its subsidiaries or, to the knowledge of Parent, any
director, officer, agent, employee or affiliate of Parent or any of its
subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. Government, including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”), or other relevant sanctions authority (collectively, “Sanctions”), nor
is Parent or any of its subsidiaries located, organized or resident in a
country, region or territory that is the subject or the target of Sanctions,
including, without limitation, Crimea, Cuba, Iran, North Korea, Sudan and Syria
(each, a “Sanctioned Country”); and Parent will not directly or indirectly use
the proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person, or in any country or territory, that, at the time of
such funding, is the subject of Sanctions, (ii) to fund or facilitate any
activities of or business in any Sanctioned Country in a manner that would
result in a violation by any person (including any person participating in the
transaction, whether as initial purchaser, advisor, investor or otherwise) of
Sanctions, or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
initial purchaser, advisor, investor or otherwise) of Sanctions. For the past 5
years, Parent and its subsidiaries have not knowingly engaged in and are not now
knowingly engaged in any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned



8

--------------------------------------------------------------------------------





Country, in each case, in a manner that would result in a violation by any
person (including any person participating in the transaction, whether as
initial purchaser, advisor, investor or otherwise) of Sanctions.


(bb)
No material labor dispute with the employees of Parent or any of its
subsidiaries exists or, to the knowledge of the Issuers and the Guarantors, is
threatened or imminent; and



(cc)
Parent and its subsidiaries have made all the necessary filings and obtained all
authorizations with such governmental entities necessary to carry on the
business of a franchisor offering and selling franchises, except for any failure
to make or obtain that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect and that would not materially
impair or prevent the consummation of the transactions contemplated by this
Agreement. Parent and its subsidiaries are in compliance with the applicable
rules, regulations and announced policies of the Federal Trade Commission and
all disclosure and/or registration requirements under state or foreign franchise
laws, except for any non-compliance that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and that
would not materially impair or prevent the consummation of the transactions
contemplated by this Agreement.



2.
Subject to the terms and conditions herein set forth, the Issuers and the
Guarantors agree to issue and sell to each of the Purchasers, and each of the
Purchasers agrees, severally and not jointly, to purchase from the Issuers and
the Guarantors, at a purchase price of 99.125% of the principal amount of the
2024 Notes, plus accrued interest, if any, and at a purchase price of 99.125% of
the principal amount of the 2026 Notes, plus accrued interest, if any, in each
case from June 16, 2016 to the Time of Delivery hereunder, the principal amount
of Securities set forth opposite the name of such Purchaser in Schedule I
hereto.



3.
Upon the authorization by you of the release of the Securities, the several
Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Memorandum and each
Purchaser, acting severally and not jointly, hereby represents and warrants to,
and agrees with the Issuers and the Guarantors that:



(a)
It will sell the Securities only to: (i) persons who it reasonably believes are
“qualified institutional buyers” (“QIBs”) within the meaning of Rule 144A under
the Act in transactions meeting the requirements of Rule 144A or (ii) upon the
terms and conditions set forth in Annex I to this Agreement; and



(b)
It is an institutional “accredited investor” (within the meaning of Rule 501
under the Act).



4.
(a) The Securities to be purchased by each Purchaser hereunder will be
represented by definitive global Securities in book-entry form which will be
deposited by or on behalf of the Issuers with The Depository Trust Company
(“DTC”) or its designated custodian. The Issuers will deliver the Securities to
Goldman, Sachs & Co., for the account of each Purchaser, against payment by or
on behalf of such Purchaser of the purchase price therefor by wire transfer in
Federal (same day) funds, by causing DTC to credit the Securities to the account
of Goldman, Sachs & Co. at DTC. The Issuers will cause the certificates
representing the Securities to be made available to Goldman, Sachs & Co. for
checking at least twenty-four hours prior to the Time of Delivery (as defined
below) at the office of Davis Polk & Wardwell LLP, 450 Lexington



9

--------------------------------------------------------------------------------





Avenue, New York, NY 10017 (the “Closing Location”). The time and date of such
delivery and payment shall be 9:30 a.m., New York City time, on June 16, 2016 or
such other time and date as Goldman, Sachs & Co. and the Issuers may agree upon
in writing. Such time and date are herein called the “Time of Delivery”.


(b)
The documents to be delivered at the Time of Delivery by or on behalf of the
parties hereto pursuant to Section 8 hereof, including the cross-receipt for the
Securities and any additional documents requested by the Purchasers pursuant to
Section 8(i) hereof, will be delivered at such time and date at the Closing
Location, and the Securities will be delivered at the office of DTC (or its
designated custodian), all at the Time of Delivery. A meeting will be held at
the Closing Location at 2:00 p.m., New York City time, on the New York Business
Day immediately preceding the Time of Delivery, at which meeting the final
drafts of the documents to be delivered pursuant to the preceding sentence will
be available for review by the parties hereto. For the purposes of this Section
4, “New York Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday
and Friday which is not a day on which banking institutions in New York are
generally authorized or obligated by law or executive order to close.



5.
Each of the Issuers and the Guarantors agrees with each of the Purchasers:



(a)
To prepare the Offering Memorandum in a form approved by you; to make no
amendment or any supplement to the Offering Memorandum which shall be
disapproved by you promptly after reasonable notice thereof; and to furnish you
with copies thereof;



(b)
Promptly from time to time to take such action as you may reasonably request to
qualify the Securities for offering and sale under the securities laws of such
jurisdictions as you may request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Securities, provided
that in connection therewith the Issuers shall not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction;



(c)
To furnish the Purchasers with written and electronic copies of the Offering
Memorandum and any amendment or supplement thereto in such quantities as you may
from time to time reasonably request, and if, at any time prior to the
expiration of nine months after the date of the Offering Memorandum, any event
shall have occurred as a result of which the Offering Memorandum as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Offering
Memorandum is delivered, not misleading, or, if for any other reason it shall be
necessary to comply with any applicable law, rule or regulation during such same
period to amend or supplement the Offering Memorandum, to notify you and upon
your request to prepare and furnish without charge to each Purchaser and to any
dealer in securities as many written and electronic copies as you may from time
to time reasonably request of an amended Offering Memorandum or a supplement to
the Offering Memorandum which will correct such statement or omission or effect
such compliance;



10

--------------------------------------------------------------------------------







(d)
During the period beginning from the date hereof and continuing until the date
that is 90 days after the Time of Delivery, not to offer, issue, sell, contract
to sell, pledge, grant any option to purchase, make any short sale or otherwise
transfer or dispose of, directly or indirectly, or file with the Commission a
registration statement under the Act relating to any securities of the Issuers
that are substantially similar to the Securities, or publicly disclose the
intention to make any offer, sale, pledge, disposition or filing without your
prior written consent;



(e)
Not to be or become, at any time prior to the expiration of one year after the
Time of Delivery, an open-end investment company, unit investment trust,
closed-end investment company or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act;



(f)
For the benefit of holders from time to time of Securities, to furnish at its
expense, upon request, to holders of Securities and prospective purchasers of
Securities information (the “Additional Issuer Information”) satisfying the
requirements of subsection (d)(4)(i) of Rule 144A under the Act;



(g)
Except for such documents that are publicly available on EDGAR, to furnish to
the holders of the Securities within the time period prescribed by the
Commission’s rules under the Exchange Act after the end of each fiscal year an
annual report (including a balance sheet and statements of income, stockholders'
equity and cash flows of Parent and its consolidated subsidiaries certified by
independent public accountants) and, within the time period prescribed by the
Commission’s rules under the Exchange Act after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the date of the Offering Memorandum), to make available to its
stockholders consolidated summary financial information of Parent and its
subsidiaries for such quarter in reasonable detail;



(h)
During the period of one year after the Time of Delivery, the Issuers will not,
and will not permit any of their “affiliates” (as defined in Rule 144 under the
Act) to, resell any of the Securities which constitute “restricted securities”
under Rule 144 that have been reacquired by any of them (other than pursuant to
a registration statement that has been declared effective under the Act);



(i)
To use the net proceeds received by the Issuers from the sale of the Securities
pursuant to this Agreement in the manner specified in the Pricing Disclosure
Package and the Offering Memorandum under the caption “Use of Proceeds;” and



(j)
In the event that Parent files any current report on Form 8-K that is
incorporated by reference into the Pricing Disclosure Package and the Offering
Memorandum, such report when it is filed with the Commission will conform in all
material respects to the requirements of the Exchange Act and such report will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.



11

--------------------------------------------------------------------------------







6.



(a)
(i) Each of the Issuers and the Guarantors represents and agrees that, without
the prior consent of Goldman, Sachs & Co., it and its affiliates and any other
person acting on its or their behalf (other than the Purchasers, as to which no
statement is given) (x) have not made and will not make any offer relating to
the Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute an “issuer
free writing prospectus,” as defined in Rule 433 under the Act (any such offer
is hereinafter referred to as a “Supplemental Disclosure Document”) other than
the Preliminary Offering Memorandum, the Offering Memorandum, the Term Sheet and
any other Supplemental Disclosure Document listed on Schedule II(a) hereto and
(y) have not solicited and will not solicit offers for, and have not offered or
sold and will not offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D other than any such solicitation listed on Schedule II(c) (each
such solicitation, a “Permitted General Solicitation”; each written general
solicitation document listed on Schedule II(c), a “Permitted General
Solicitation Material”);



(ii)
each Purchaser, severally and not jointly, represents and agrees that, without
the prior consent of the Issuers and Goldman, Sachs & Co., other than one or
more term sheets relating to the Securities containing customary information and
conveyed to purchasers of securities or any Permitted General Solicitation
Material, it has not made and will not make any offer relating to the Securities
that, if the offering of the Securities contemplated by this Agreement were
conducted as a public offering pursuant to a registration statement filed under
the Act with the Commission, would constitute a “free writing prospectus,” as
defined in Rule 405 under the Act (any such offer (other than any such term
sheets and any Permitted General Solicitation Material), is hereinafter referred
to as a “Purchaser Supplemental Disclosure Document”); and



(iii)
any Supplemental Disclosure Document, Purchaser Supplemental Disclosure Document
or Permitted General Solicitation Material, the use of which has been consented
to by the Issuers and Goldman, Sachs & Co., is listed as applicable on Schedule
II(a), Schedule II(b) or Schedule II(c) hereto, respectively;



7.
Each of the Issuers and the Guarantors, jointly and severally, covenants and
agrees with the several Purchasers that the Issuers and the Guarantors will pay
or cause to be paid the following: (i) the fees, disbursements and expenses of
the Issuers’ and the Guarantors’ counsel and accountants in connection with the
issue of the Securities and all other expenses in connection with the
preparation, printing, reproduction and filing of the Preliminary Offering
Memorandum and the Offering Memorandum and any amendments and supplements
thereto and the mailing and delivering of copies thereof to the Purchasers and
dealers; (ii) the cost of printing or producing this Agreement, the Indenture,
the Securities, the Blue Sky Memorandum, closing documents (including any
compilations thereof), Permitted General Solicitation Materials and any other
documents in connection with the offering, purchase, sale and delivery of the
Securities; (iii) all expenses in connection with the qualification of the
Securities for offering and sale under state securities laws as provided in
Section 5(b) hereof, including the fees and disbursements of counsel for the
Purchasers in connection with such qualification and in connection with the Blue
Sky and legal investment surveys; (iv) any fees charged by securities



12

--------------------------------------------------------------------------------





rating services for rating the Securities; (v) the cost of preparing the
Securities; (vi) the fees and expenses of the Trustee and any agent of the
Trustee and the fees and disbursements of counsel for the Trustee in connection
with the Indenture and the Securities; (vii) all costs and expenses incurred by
the Issuers and the Guarantors in connection with any “road show” presentation
to potential purchasers of the Securities (including lodging, airfare and other
travel related expenses of employees of the Issuers and the Guarantors); and
(viii) all other costs and expenses incident to the performance of its
obligations hereunder which are not otherwise specifically provided for in this
Section. It is understood, however, that, except as provided in this Section,
and Sections 9 and 12 hereof, the Purchasers will pay all of their own costs and
expenses, including the fees of their counsel, transfer taxes on resale of any
of the Securities by them, all costs and expenses incurred by the Purchasers in
connection with any “road show” presentation to potential purchasers of the
Securities (including lodging, airfare and other travel related expenses of
employees of the Purchasers) and any advertising expenses connected with any
offers they may make.


8.
The obligations of the Purchasers hereunder shall be subject, in their
discretion, to the condition that all representations and warranties and other
statements of the Issuers and the Guarantors herein are, on the date hereof and
at and as of the Time of Delivery, true and correct, the condition that each of
the Issuers and the Guarantors shall have performed all of its obligations
hereunder theretofore to be performed, and the following additional conditions:



(a)
Davis Polk & Wardwell LLP, counsel for the Purchasers, shall have furnished to
you an opinion and 10b-5 statement, dated the Time of Delivery, with respect to
such matters as you may reasonably request, and such counsel shall have received
such papers and information as they may reasonably request to enable them to
pass upon such matters;



(b)
Mayer Brown LLP, counsel for the Issuers and the Guarantors, shall have
furnished to you their written opinion and 10b-5 statement, dated the Time of
Delivery, in form and substance satisfactory to you, the form of which is
attached hereto as Annex II.



(c)
K&L Gates LLP, North Carolina counsel for Parent, shall have furnished to you
its written opinion, dated the Time of Delivery, in form and substance
satisfactory to you, the form of which is attached hereto as Annex III.



(d)
Carson Stewart, Assistant General Counsel of Parent, shall have furnished to you
his written opinion, dated the Time of Delivery, in form and substance
satisfactory to you, the form of which is attached hereto as Annex IV.



(e)
On the date of the Offering Memorandum concurrently with the execution of this
Agreement and also at the Time of Delivery, KPMG LLP shall have furnished to you
a letter or letters, dated the respective dates of delivery thereof, in form and
substance satisfactory to you;



(f)
(i) None of the Issuers, the Guarantors nor any of their subsidiaries shall have
sustained since the date of the latest financial statements included in the
Pricing Disclosure Package any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Disclosure Package, and (ii)
since the respective dates as of which information



13

--------------------------------------------------------------------------------





is given in the Pricing Disclosure Package there shall not have been any change
in the capital stock or long‑term debt of any of the Issuers or Guarantors or
any of their subsidiaries or any change, or any development involving a
prospective change, in or affecting the business, management, financial
position, stockholders’ equity or results of operations of any of the Issuers,
the Guarantors and their respective subsidiaries, taken as a whole, otherwise
than as set forth or contemplated in the Pricing Disclosure Package, the effect
of which, in any such case described in clause (i) or (ii), is in your judgment
so material and adverse as to make it impracticable or inadvisable to proceed
with the offering or the delivery of the Securities on the terms and in the
manner contemplated in this Agreement and in each of the Pricing Disclosure
Package and the Offering Memorandum;


(g)
On or after the Applicable Time (i) no downgrading shall have occurred in the
rating accorded to the debt securities of Parent or any of its subsidiaries by
any “nationally recognized statistical rating organization”, as that term is
defined by the Commission in Section 3(a)(62) of the Exchange Act, and (ii) no
such organization shall have publicly announced that it has under surveillance
or review, with possible negative implications, its rating of any debt
securities of Parent or any of its subsidiaries;



(h)
On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange; (ii) a suspension or material
limitation in trading in Parent’s securities on the New York Stock Exchange;
(iii) a general moratorium on commercial banking activities declared by either
Federal or New York or State authorities or a material disruption in commercial
banking or securities settlement or clearance services in the United States;
(iv) the outbreak or escalation of hostilities involving the United States or
the declaration by the United States of a national emergency or war or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, if the effect of any
such event specified in clause (iv) or (v) in your judgment makes it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities on the terms and in the manner contemplated in the Pricing Disclosure
Package and the Offering Memorandum;



(i)
The Purchasers shall have received an executed original copy of the Indenture;



(j)
The Securities shall be eligible for clearance and settlement through the
facilities of DTC;



(k)
The Issuers and the Guarantors shall have furnished or caused to be furnished to
you at the Time of Delivery certificates of officers of the Issuers and the
Guarantors, satisfactory to you as to the accuracy of the representations and
warranties of the Issuers and the Guarantors herein, as applicable, at and as of
such Time of Delivery, as to the performance by the Issuers and the Guarantors
of all of their respective obligations hereunder to be performed at or prior to
such Time of Delivery, as to the matters set forth in subsection (e) of this
Section and as to such other matters as you may reasonably request; and



9.
(a) The Issuers and the Guarantors, jointly and severally, will indemnify and
hold harmless each Purchaser against any losses, claims,



14

--------------------------------------------------------------------------------





damages or liabilities, joint or several, to which such Purchaser may become
subject, under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Memorandum, the Pricing Disclosure Package, the Offering
Memorandum, or any amendment or supplement thereto, any Supplemental Disclosure
Document, any Permitted General Solicitation Material or arise out of or are
based upon the omission or alleged omission to state therein a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and will reimburse each Purchaser
for any legal or other expenses reasonably incurred by such Purchaser in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Issuers and the Guarantors
shall not be liable in any such case to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in any Preliminary
Offering Memorandum, the Pricing Disclosure Package, the Offering Memorandum or
any such amendment or supplement, any Supplemental Disclosure Document or any
Permitted General Solicitation Material, in reliance upon and in conformity with
written information furnished to the Issuers by any Purchaser through Goldman,
Sachs & Co. expressly for use therein.


(b)
Each Purchaser, severally and not jointly, will indemnify and hold harmless each
of the Issuers and the Guarantors against any losses, claims, damages or
liabilities to which any of the Issuers and the Guarantors may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Memorandum, the Pricing Disclosure Package, the Offering
Memorandum, or any amendment or supplement thereto, or any Supplemental
Disclosure Document, any Permitted General Solicitation Material or arise out of
or are based upon the omission or alleged omission to state therein a material
fact or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Offering Memorandum or any such
amendment or supplement, any Supplemental Disclosure Document or any Permitted
General Solicitation Material, in reliance upon and in conformity with written
information furnished to the Issuers by such Purchaser through Goldman, Sachs &
Co. expressly for use therein; and each Purchaser will reimburse the Issuers and
the Guarantors, as applicable, for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such action
or claim as such expenses are incurred.



(c)
Promptly after receipt by an indemnified party under subsection (a) or (b) above
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under such
subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party otherwise than
under such subsection. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel satisfactory to
such indemnified



15

--------------------------------------------------------------------------------





party (who shall not, except with the consent of the indemnified party, be
counsel to the indemnifying party), and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under such subsection for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation. In any such proceeding, any indemnified party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such indemnified party unless (i) the indemnifying party
and the indemnified party shall have mutually agreed to the contrary; (ii) the
indemnifying party has failed within a reasonable time to retain counsel
satisfactory to the indemnified party; (iii) the indemnified party shall have
reasonably concluded that there may be legal defenses available to it that are
different from or in addition to those available to the indemnifying party; or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood that the
indemnifying party will not, in connection with any proceeding or substantially
similar or related proceedings in the same jurisdiction, be liable for the fees
and expenses of more than one separate firm (in addition to any local counsel)
for all such indemnified parties. The indemnifying party will not be liable for
any settlement of any claim, action or proceeding effected without its written
consent, but if settled with such consent, or if there shall be a final judgment
for the plaintiff (not subject to appeal), the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. No indemnifying party shall, without the written
consent of the indemnified party, effect the settlement or compromise of, or
consent to the entry of any judgment with respect to, any pending or threatened
action or claim in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified party is an actual or potential
party to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party, in form and
substance reasonably satisfactory to such indemnified party, from all liability
arising out of such action or claim and (ii) does not include a statement as to,
or an admission of, fault, culpability or a failure to act, by or on behalf of
any indemnified party.


(d)
If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Issuers and the Guarantors on the one hand and the Purchasers on the
other from the offering of the Securities. If, however, the allocation provided
by the immediately preceding sentence is not permitted by applicable law, then
each indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Issuers and the Guarantors
on the one hand and the Purchasers on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant



16

--------------------------------------------------------------------------------





equitable considerations. The relative benefits received by the Issuers and the
Guarantors on the one hand and the Purchasers on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Issuers bear to the total underwriting
discounts and commissions received by the Purchasers pursuant to this Agreement.
The relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuers and the Guarantors on the one hand or the Purchasers on
the other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Issuers, the
Guarantors and the Purchasers agree that it would not be just and equitable if
contribution pursuant to this subsection (d) were determined by pro rata
allocation (even if the Purchasers were treated as one entity for such purpose)
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this subsection (d). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) referred to above in this
subsection (d) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), (i) no Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten by it and distributed to investors
were offered to investors exceeds the amount of any damages which such Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission and (ii) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Exchange Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Purchasers’ obligations in this
subsection (d) to contribute are several in proportion to their respective
purchase obligations and not joint.


(e)
The obligations of the Issuers and the Guarantors under this Section 9 shall be
in addition to any liability which the Issuers and the Guarantors may otherwise
have and shall extend, upon the same terms and conditions, to any affiliate of
each Purchaser and each person, if any, who controls any Purchaser within the
meaning of the Act; and the obligations of the Purchasers under this Section 9
shall be in addition to any liability which the respective Purchasers may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of each of the Issuers and the Guarantors and to each
person, if any, who controls any of the Issuers or Guarantors within the meaning
of the Act.



10.
(a) If any Purchaser shall default in its obligation to purchase the Securities
which it has agreed to purchase hereunder, you may in your discretion arrange
for you or another party or other parties to purchase such Securities on the
terms contained herein. If within thirty‑six hours after such default by any
Purchaser you do not arrange for the purchase of such Securities, then the
Issuers shall be entitled to a further period of thirty‑six hours within which
to procure another party or other parties satisfactory to you to purchase such
Securities on such terms. In the event that, within the respective prescribed
periods, you notify the Issuers that you have so arranged for the purchase of
such Securities, or any of the Issuers notifies you that it has so arranged for



17

--------------------------------------------------------------------------------





the purchase of such Securities, you or the Issuers shall have the right to
postpone the Time of Delivery for a period of not more than seven days, in order
to effect whatever changes may thereby be made necessary in the Offering
Memorandum, or in any other documents or arrangements, and the Issuers agree to
prepare promptly any amendments or supplements to the Offering Memorandum which
in your opinion may thereby be made necessary. The term “Purchaser” as used in
this Agreement shall include any person substituted under this Section with like
effect as if such person had originally been a party to this Agreement with
respect to such Securities.


(b)
If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Purchaser or Purchasers by you and the Issuers as provided in
subsection (a) above, the aggregate principal amount of such Securities which
remains unpurchased does not exceed one‑eleventh of the aggregate principal
amount of all the Securities, then the Issuers shall have the right to require
each non‑defaulting Purchaser to purchase the principal amount of Securities
which such Purchaser agreed to purchase hereunder and, in addition, to require
each non‑defaulting Purchaser to purchase its pro rata share (based on the
principal amount of Securities which such Purchaser agreed to purchase
hereunder) of the Securities of such defaulting Purchaser or Purchasers for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Purchaser from liability for its default.



If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Purchaser or Purchasers by you and the Issuers as provided in
subsection (a) above, the aggregate principal amount of Securities which remains
unpurchased exceeds one‑eleventh of the aggregate principal amount of all the
Securities, or if the Issuers shall not exercise the right described in
subsection (b) above to require non‑defaulting Purchasers to purchase Securities
of a defaulting Purchaser or Purchasers, then this Agreement shall thereupon
terminate, without liability on the part of any non‑defaulting Purchaser or the
Issuers, except for the expenses to be borne by the Issuers and the Purchasers
as provided in Section 6 hereof and the indemnity and contribution agreements in
Section 9 hereof; but nothing herein shall relieve a defaulting Purchaser from
liability for its default.
11.
The respective indemnities, agreements, representations, warranties, rights of
contribution and other statements of the Issuers, the Guarantors and the several
Purchasers, as set forth in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall remain in full force and effect,
regardless of any investigation (or any statement as to the results thereof)
made by or on behalf of any Purchaser or any controlling person of any
Purchaser, or any Issuer, any Guarantor, or any officer or director or
controlling person of an Issuer or Guarantor, and shall survive delivery of and
payment for the Securities.



12.
If this Agreement shall be terminated pursuant to Section 10 hereof, the Issuers
and the Guarantors shall not then be under any liability to any Purchaser except
as provided in Sections 7 and 9 hereof; but, if for any other reason, the
Securities are not delivered by or on behalf of the Issuers as provided herein,
the Issuers and the Guarantors will reimburse the Purchasers through you for all
expenses approved in writing by you, including fees and disbursements of
counsel, reasonably incurred by the Purchasers in making preparations for the
purchase, sale



18

--------------------------------------------------------------------------------





and delivery of the Securities, but the Issuers and the Guarantors shall then be
under no further liability to any Purchaser except as provided in Sections 7 and
9 hereof.


13.
In all dealings hereunder, you shall act on behalf of each of the Purchasers,
and the parties hereto shall be entitled to act and rely upon any statement,
request, notice or agreement on behalf of any Purchaser made or given by you.



14.
All statements, requests, notices and agreements hereunder shall be in writing
and shall be delivered or sent by mail or facsimile transmission to the parties
hereto as follows:



If to the Purchasers:


c/o Goldman, Sachs & Co.
200 West Street, New York, NY 10282-2198
Attention: Registration Department


with a copy to:


Davis Polk & Wardwell LLP
450 Lexington Avenue, New York, NY 10017
Attention: Michael Kaplan


If to the Issuers or the Guarantors


Yum! Brands, Inc.
1900 Colonel Sanders Lane
Louisville, KY 40213
Attention: Treasurer


with a copy to:


Mayer Brown LLP
1221 Avenue of the Americas
New York, NY 10020-1001
Attention: John Berkery


provided, however, that any notice to a Purchaser pursuant to Section 9 hereof
shall be delivered or sent by mail or facsimile transmission to such Purchaser
at its address set forth in its Purchasers’ Questionnaire, which address will be
supplied to the Issuers by you upon request. Any such statements, requests,
notices or agreements shall take effect upon receipt thereof.
In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Issuers and the Guarantors, which information may include the name
and address of their respective clients, as well as other information that will
allow the Purchasers to properly identify their respective clients.


19

--------------------------------------------------------------------------------







15.
This Agreement shall be binding upon, and inure solely to the benefit of, the
Purchasers, the Issuers, the Guarantors and, to the extent provided in Sections
9 and 11 hereof, the officers and directors of the Issuers, the Guarantors and
each person who controls the Issuers, the Guarantors or any Purchaser, and their
respective heirs, executors, administrators, successors and assigns, and no
other person shall acquire or have any right under or by virtue of this
Agreement. No purchaser of any of the Securities from any Purchaser shall be
deemed a successor or assign by reason merely of such purchase. None of the
parties to this Agreement may assign its rights and obligations hereunder
without the written consent of the other parties.



16.
Time shall be of the essence of this Agreement.



17.
Each of the Issuers and the Guarantors acknowledges and agrees that (i) the
purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Issuers and the Guarantors, on
the one hand, and the several Purchasers, on the other, (ii) in connection
therewith and with the process leading to such transaction each Purchaser is
acting solely as a principal and not the agent or fiduciary of any of the
Issuers or Guarantors, (iii) no Purchaser has assumed an advisory or fiduciary
responsibility in favor of any of the Issuers or Guarantors with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether such Purchaser has advised or is currently advising any of the Issuers
or Guarantors on other matters) or any other obligation to any of the Issuers or
Guarantors except the obligations expressly set forth in this Agreement and (iv)
each of the Issuers and the Guarantors has consulted its own legal and financial
advisors to the extent it deemed appropriate. Each of the Issuers and the
Guarantors agrees that it will not claim that the Purchaser, or any of them, has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to any of the Issuers or Guarantors, in connection with such
transaction or the process leading thereto.



18.
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between or among the Issuers, the Guarantors and the
Purchasers, or any of them, with respect to the subject matter hereof.



19.
THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. Each of the Issuers and
the Guarantors agrees that any suit or proceeding arising in respect of this
agreement or our engagement will be tried exclusively in the U.S. District Court
for the Southern District of New York or, if that court does not have subject
matter jurisdiction, in any state court located in The City and County of
New York and the Issuers and the Guarantors agree to submit to the jurisdiction
of, and to venue in, such courts.



20.
Each of the Issuers, the Guarantors and each of the Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.



21.
This Agreement may be executed by any one or more of the parties hereto in any
number of counterparts, each of which shall be deemed to be an original, but all
such respective counterparts shall together constitute one and the same
instrument.



20

--------------------------------------------------------------------------------







22.
Notwithstanding anything herein to the contrary, the Issuers and the Guarantors
(and each of the Issuers’ and Guarantors’ employees, representatives and other
agents) are authorized to disclose to any and all persons, the tax treatment and
tax structure of the potential transaction and all materials of any kind
(including tax opinions and other tax analyses) provided to any of the Issuers
or Guarantors relating to that treatment and structure, without the Purchasers’
imposing any limitation of any kind. However, any information relating to the
tax treatment and tax structure shall remain confidential (and the foregoing
sentence shall not apply) to the extent necessary to enable any person to comply
with securities laws. For this purpose, “tax treatment” means US federal and
state income tax treatment, and “tax structure” is limited to any facts that may
be relevant to that treatment.



If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement among each of the Purchasers, the Issuers and the
Guarantors. It is understood that your acceptance of this letter on behalf of
each of the Purchasers is pursuant to the authority set forth in a form of
Agreement among Purchasers, the form of which shall be submitted to the Issuers
for examination upon request, but without warranty on your part as to the
authority of the signers thereof.
[Remainder of Page Intentionally Blank]








21

--------------------------------------------------------------------------------








Very truly yours,


For the Issuers:
KFC Holding Co.


By:    /s/ Larry Gathof____________________
Name: William L. Gathof
Title: Authorized Person


Pizza Hut Holdings, LLC


By:    /s/ Larry Gathof____________________
Name: William L. Gathof
Title: Authorized Person


Taco Bell of America, LLC


By:    /s/ Larry Gathof____________________
Name: William L. Gathof
Title: Authorized Person




[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------







For the Guarantors:
Yum Brands, Inc.


By:    /s/ Larry Gathof____________________
Name: William L. Gathof
Title: Vice President and Treasurer


Yum Restaurant Services Group, LLC


By:    /s/ Larry Gathof____________________
Name: William L. Gathof
Title: Vice President and Treasurer


Restaurant Concepts LLC


By:    /s/ Larry Gathof____________________
Name: William L. Gathof
Title: Vice President and Treasurer


Taco Bell Corp.


By:    /s/ Larry Gathof____________________
Name: William L. Gathof
Title: Authorized Person


KFC Corporation


By:    /s/ Larry Gathof____________________
Name: William L. Gathof
Title: Authorized Person


KFC US, LLC


By:    /s/ Larry Gathof____________________
Name: William L. Gathof
Title: Authorized Person


[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------





For the Guarantors:


Pizza Hut, LLC


By:    /s/ Larry Gathof____________________
Name: William L. Gathof
Title: Authorized Person


Pizza Hut of America, LLC


By:    /s/ Larry Gathof____________________
Name: William L. Gathof
Title: Authorized Person








[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------





Accepted as of the date hereof:
GOLDMAN, SACHS & CO.




By: _/s/ Ariel Fox_____________


Name: Ariel Fox
Title: Vice President




On behalf of each of the Purchasers




[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------






SCHEDULE I
 
Principal
 
Principal
 
Amount of
 
Amount of
 
2024 Notes
 
2026 Notes
 
to be
 
to be
Purchaser
Purchased
 
Purchased
Goldman, Sachs & Co.
$
210,000,000


 
$ 210,000,000
J.P. Morgan Securities LLC
210,000,000


 
   210,000,000
Citigroup Global Markets Inc.
168,000,000


 
   168,000,000
Wells Fargo Securities, LLC
131,250,000


 
   131,250,000
Morgan Stanley & Co. LLC
105,000,000


 
   105,000,000
Fifth Third Securities, Inc.
36,750,000


 
     36,750,000
Merrill Lynch, Pierce, Fenner & Smith
  Incorporated
36,750,000


 
     36,750,000
Mitsubishi UFJ Securities (USA) Inc.
36,750,000


 
     36,750,000
Barclays Capital Inc.
26,250,000


 
     26,250,000
ICBC Standard Bank Plc
26,250,000


 
     26,250,000
Rabo Securities USA, Inc.
26,250,000


 
     26,250,000
Scotia Capital (USA) Inc.
26,250,000


 
      26,250,000
The Williams Capital Group, L.P.
10,500,000


 
     10,500,000
Total
$
1,050,000,000


 
$1,050,000,000







--------------------------------------------------------------------------------






SCHEDULE II
(a)
Supplemental Disclosure Documents:

Term Sheet set forth in Schedule III hereto
Electronic Roadshow Presentation, dated May 31, 2016
(b)
Purchaser Supplemental Disclosure Documents: None



(c)    Permitted General Solicitation Materials: None






--------------------------------------------------------------------------------






SCHEDULE III


KFC Holding Co.
Pizza Hut Holdings, LLC
Taco Bell of America, LLC


$2,100,000,000


$1,050,000,000 5.00% Senior Notes due 2024


$1,050,000,000 5.25% Senior Notes due 2026
______________________________________________________________________________________________________
Pricing Term Sheet
This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum, dated May 31, 2016 (the “Preliminary Offering
Memorandum”). The information in this pricing term sheet supplements the
Preliminary Offering Memorandum and updates and supersedes the information in
the Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum. Terms used and not defined
herein have the meanings assigned in the Preliminary Offering Memorandum.
Issuers:
KFC Holding Co., Pizza Hut Holdings, LLC, and Taco Bell of America, LLC
(together, the “Issuers”). The Issuers are direct subsidiaries of YUM! Brands,
Inc.
 
 
Guarantors:
The Issuers’ obligations under the Notes will be guaranteed by (i) YUM! Brands,
Inc., (ii) Yum Restaurant Services Group, LLC, Restaurant Concepts LLC and Taco
Bell Corp., each of which are also direct subsidiaries of YUM! Brands, Inc.
(together, the ‘‘Specified Guarantors’’) and (iii) each of the Issuers’ and the
Specified Guarantors’ domestic subsidiaries that guarantees the new senior
secured credit facilities, as described under the heading “Description of Notes”
in the Preliminary Offering Memorandum.
 
 
Title of Securities:
5.00% Senior Notes due 2024 (the “2024 Notes”)
5.25% Senior Notes due 2026 (the “2026 Notes” and, together with the 2024 Notes,
the “Notes”)
 
 
Aggregate Principal
Amount Offered:
2024 Notes: $1,050,000,000
2026 Notes: $1,050,000,000





--------------------------------------------------------------------------------





Maturity Date:
2024 Notes: June 1, 2024
2026 Notes: June 1, 2026
 
Issue Ratings
(Moodys / S&P):*
2024 Notes: B1 / BB
2026 Notes: B1 / BB
 
Issue Price:
2024 Notes: 100.00%
2026 Notes: 100.00%
 
Coupon:
2024 Notes: 5.00%
2026 Notes: 5.25%
 
Yield to Maturity:
2024 Notes: 5.00%
2026 Notes: 5.25%
 
Interest Payment Dates:
June 1 and December 1 of each year, commencing on December 1, 2016
Record Dates:
May 15 and November 15 of each year
Trade Date:
June 2, 2016
 
Settlement Date:
June 16, 2016 (T+10)
 
Optional Redemption:
2024 Notes - On or after:
Percentage
 
June 1, 2019
 103.75%
 
June 1, 2020
 102.50%
 
June 1, 2021
 101.25%
 
June 1, 2022 and thereafter
100.00%
 
2024 Notes - On or after:
Percentage
 
June 1, 2021
  102.625%
 
June 1, 2022
101.750%
 
June 1, 2023
  100.875%
 
June 1, 2024 and thereafter
100.000%
 
 
 
 
 
 





--------------------------------------------------------------------------------





Equity Clawback:
2024 Notes: Prior to June 1, 2019, up to 35% at 105.00%
2026 Notes: Prior to June 1, 2019; up to 35% at 105.25%
Make-Whole Redemption:
2024 Notes: Prior to June 1, 2019 at a make-whole premium based on treasury rate
plus 50 basis points
2026 Notes: Prior to June 1, 2021 at a make-whole premium based on treasury rate
plus 50 basis points
Change of Control:
101% plus accrued and unpaid interest, if any
Reference Treasury
2024 Notes: 2.500% due May 15, 2024
2026 Notes: 1.625% due May 15, 2026
Spread to Treasury:
2024 Notes: T + 331bps
2026 Notes: T + 345bps
Distribution:
Rule 144A / Regulation S (no registration rights)
Denominations:
$2,000 and in integral multiples of $1,000 in excess thereof
CUSIPs/ISINs:
2024 Notes - 144A: 48250N AA3 / US48250NAA37
2024 Notes - Reg S: U4866D AA1 / USU4866DAA10
2026 Notes - 144A: 48250N AB1 / US48250NAB10
2026 Notes - Reg S: U4866D AB9 / USU4866DAB92
Joint Book-Running Managers:
Goldman, Sachs & Co.; J.P. Morgan Securities LLC; Citigroup Global Markets Inc.;
Wells Fargo Securities, LLC; Morgan Stanley & Co. LLC
Co-Managers:
Fifth Third Securities, Inc.; Merrill Lynch, Pierce, Fenner & Smith
Incorporated; Mitsubishi UFJ Securities (USA), Inc.; Barclays Capital Inc.; ICBC
Standard Bank Plc; Rabo Securities USA, Inc.; Scotia Capital (USA) Inc.; The
Williams Capital Group, L.P.





--------------------------------------------------------------------------------





Additional Changes from Preliminary Offering Memorandum:
Change in Aggregate Offering Size and Change in Size of Term Loans Under New
Senior Secured Credit Facilities
The aggregate principal amount of Notes to be issued in the offering has been
decreased from $2,300.0 million to $2,100.0 million because the aggregate
principal amount of the New Senior Secured Credit Facilities will be increased
from $2,300.0 million to $2,500.0 million, consisting of a $500.0 million Term
Loan A facility and a $2,000.0 million Term Loan B facility along with an
undrawn Revolving Credit Facility whose amount will be unchanged.
Change to Description of Notes        
To reflect the increase in borrowings under the New Senior Secured Credit
Facilities, the bank basket in clause (1) under the second paragraph under the
caption “Limitation on Indebtedness” will be revised to change the fixed dollar
basket in clause (i) thereof from $4,250 million to $4,450 million.
______________________________________________________________________________________________________


Note: * A security rating is not a recommendation to buy, sell or hold
securities and may be subject to suspension, reduction or withdrawal at any time
by the assigning rating agencies. Each rating should be evaluated independently
of any other rating.


We expect that delivery of the notes will be made to investors on or about June
16, 2016, which will be the tenth business day following the date of this
pricing term sheet. Under Rule 15c6-1 under the Exchange Act, trades in the
secondary market are required, subject to certain exceptions, to settle in three
business days, unless the parties to any such trade expressly agree otherwise.
Accordingly, purchasers who wish to trade the notes on the date of pricing or
the next six succeeding business days will be required, by virtue of the fact
that the notes will initially settle in T+10, to specify an alternate settlement
arrangement at the time of any such trade to prevent a failed settlement. Those
purchasers should consult their advisors.


This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the Preliminary Offering Memorandum for a complete description.


The Notes (as defined below) have not been and will not be registered under the
Securities Act of 1933, as amended (the “Act”), or the securities laws of any
other jurisdiction. The Notes may not be offered or sold in the United States or
to, or for the account or benefit of, U.S. persons (as defined in Regulation S)
except in transactions exempt from, or not subject to, the registration
requirements of the Act. Accordingly, the Notes are being offered only to (1)
“qualified institutional buyers” as defined in Rule 144A under the Act and (2)
outside the United States to non-U.S. persons in compliance with Regulation S
under the Act.






--------------------------------------------------------------------------------





This communication is being distributed in the United States solely to qualified
institutional buyers, as defined in Rule 144A under the Act and outside the
United States solely to non-U.S. persons, as defined under Regulation S under
the Act.


This communication does not constitute an offer to sell, and is not a
solicitation of an offer to buy, the Notes in any jurisdiction where the offer
or sale is not permitted.
Any disclaimers or notices that may appear on this pricing term sheet below the
text of this legend are not applicable to this pricing term sheet and should be
disregarded. Such disclaimers may have been electronically generated as a result
of this pricing term sheet being sent via, or posted on, Bloomberg or another
electronic mail system.






--------------------------------------------------------------------------------






ANNEX I
(1)
The Securities have not been and will not be registered under the Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Regulation S under the Act or
pursuant to an exemption from the registration requirements of the Act. Each
Purchaser represents that it has offered and sold the Securities, and will offer
and sell the Securities (i) as part of their distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering and
the Time of Delivery, only in accordance with Rule 903 of Regulation S or Rule
144A under the Act. Accordingly, each Purchaser agrees that neither it, its
affiliates nor any persons acting on its or their behalf has engaged or will
engage in any directed selling efforts with respect to the Securities, and it
and they have complied and will comply with the offering restrictions
requirement of Regulation S. Each Purchaser agrees that, at or prior to
confirmation of sale of Securities (other than a sale pursuant to Rule 144A), it
will have sent to each distributor, dealer or person receiving a selling
concession, fee or other remuneration that purchases Securities from it during
the restricted period a confirmation or notice to substantially the following
effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”
Terms used in this paragraph have the meanings given to them by Regulation S.
Each Purchaser further agrees that it has not entered and will not enter into
any contractual arrangement with respect to the distribution or delivery of the
Securities, except with its affiliates or with the prior written consent of the
Issuers.
(2)
Each Purchaser agrees that it will not offer, sell or deliver any of the
Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions. Each Purchaser
understands that no action has been taken to permit a public offering in any
jurisdiction outside the United States where action would be required for such
purpose. Each Purchaser agrees not to cause any advertisement of the Securities
to be published in any newspaper or periodical or posted in any public place and
not to issue any circular relating to the Securities, except in any such case
with Goldman, Sachs & Co.’s express written consent and then only at its own
risk and expense.





--------------------------------------------------------------------------------






ANNEX II
Form of Opinion of Mayer Brown
1.
Each of the Issuers and the Subsidiary Guarantors is a corporation or limited
liability company, as applicable, validly existing and in good standing under
the laws of the State of Delaware, except for Taco Bell Corp. which is a
corporation validly existing and in good standing under the laws of the State of
California.



2.
Each of the Issuers and the Subsidiary Guarantors has the corporate or limited
liability company power, as applicable, to enter into and perform its
obligations under the Purchase Agreement and the Indenture and to issue and sell
the Securities and to own, lease and operate its properties and to conduct its
business as described in the Pricing Disclosure Package and the Offering
Memorandum.



3.
The Purchase Agreement has been duly authorized, executed and delivered by each
of the Issuers and the Subsidiary Guarantors.



4.
The Indenture has been duly authorized, executed and delivered by each of the
Issuers and the Subsidiary Guarantors and, assuming the due authorization, valid
execution and delivery thereof by the Trustee and Parent, the Indenture is a
valid and binding agreement of each of the Issuers and the Guarantors,
enforceable against each of the Issuers and the Guarantors in accordance with
its terms, except to the extent that (x) enforcement thereof may be limited by
(i) the laws of bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium, or similar laws relating to or affecting creditors’ rights generally
(whether now or hereafter in effect), (ii) laws limiting rights of indemnity or
contribution, or (iii) equitable principles of general applicability (regardless
of whether enforceability is considered in a proceeding at law or in equity) and
[(y) the waiver contained in Section [•] of the Indenture may be deemed
unenforceable].



5.
The Notes have been duly authorized, issued and executed by the Issuers, and
when authenticated in accordance with the provisions of the Indenture, and
delivered to and paid for in accordance with the applicable provisions of the
Purchase Agreement, the Notes will be entitled to the benefits of the Indenture
and will be valid and binding obligations of the Issuers, enforceable against
the Issuers in accordance with their respective terms, except to the extent that
enforcement thereof may be limited by (i) the laws of bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium, or similar laws relating to
or affecting creditors’ rights generally (whether now or hereafter in effect),
(ii) laws limiting rights of indemnity or contribution, or (iii) equitable
principles of general applicability (regardless of whether enforceability is
considered in a proceeding at law or in equity).



6.
The execution and delivery of the Purchase Agreement and the Indenture by the
Issuers and the Guarantors, the issuance and sale of the Securities, and the
performance by the Issuers and the Guarantors of their respective obligations
under the Purchase Agreement, the Securities and the Indenture, as the case may
be, (i) will not conflict with the Organizational Documentsi of





















____________________


i Organizational Documents will be defined to mean the articles of
incorporation, bylaws, certificate of formation and management agreement, as the
case may be, of the Issuers and the Subsidiary Guarantors.




--------------------------------------------------------------------------------





the Issuers and the Subsidiary Guarantors, (ii) will not conflict with,
constitute a breach or violation of or default (with the passage of time or
otherwise) under, or result in the creation or imposition of any lien or
encumbrance upon any property or assets of the Issuers and the Guarantors
pursuant to any of the agreements set forth in Schedule A heretoii (the “Subject
Agreements”), provided that we express no opinion in this clause (ii) as to
compliance with any financial or accounting test, or any limitation or
restriction expressed as a dollar (or other currency) amount, ratio or
percentage in any Subject Agreement, (iii) will not result in any violation of
any United States federal or New York State law, rule or regulation that, in our
opinion based on our experience, are normally applicable to transactions of the
type contemplated by the Purchase Agreement, other than United States federal
and state securities laws and any rules and regulations of the Financial
Industry Regulatory Authority (collectively, “Applicable Law”), other than, in
the case of clauses (ii) and (iii), any such conflicts, breaches, violations,
defaults, liens or encumbrance which, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect or impair or
prevent the ability to consummate the offering.


7.
No consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental authority or agency under Applicable Law,
is required for the execution and delivery of the Purchase Agreement and the
Indenture by the Issuers and the Guarantors, the issuance and sale of the
Securities, and the performance by the Issuers and the Guarantors of their
respective obligations under the Purchase Agreement, except for such consents,
approvals, authorizations, orders, registration or filings the failure of which
to obtain or make, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect or impair or prevent the ability
to consummate the offering.



8.
Assuming the accuracy of, and compliance with, the representations, warranties
and covenants of the Issuers, the Guarantors and the Purchasers contained in the
Purchase Agreement, no registration of the Securities under the Securities Act,
and no qualification of the Indenture under the United States Trust Indenture
Act of 1939, as amended (the “Trust Indenture Act”) with respect thereto, is
required for the purchase of the Securities by the Purchasers or the initial
resale of the Securities by the Purchasers to the initial purchasers therefrom
in the manner contemplated by the Purchase Agreement, the Pricing Disclosure
Package and the Offering Memorandum.



9.
Each of the Issuers and the Guarantors is not, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Pricing Disclosure Package and the final Offering Memorandum
under the caption “Use of Proceeds,” will not be, required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.



10.
The statements in the Pricing Disclosure Package and the final Offering
Memorandum under the caption “Description of Notes,” insofar as they purport to
summarize certain provisions of the Indenture and the Notes, are accurate
summaries in all material respects.



















____________________


ii Schedule A to include all documents filed as Exhibits to Parent’s annual
report on Form 10-K, excluding the Bridge Facility and the Existing Credit
Facility (which have been or will be repaid in full and terminated), plus the
indenture and related documents for the Taco Bell Securitization Notes and the
New Senior Secured Credit Facilities.




--------------------------------------------------------------------------------







11.
The statements in the Pricing Disclosure Package and the final Offering
Memorandum under the caption “Certain Relationships and Related Party
Transaction -- Agreements with the Taco Bell Securitization Entities in
connection with the Securitization Transaction” and “Description of Certain
Other Indebtedness,” insofar as they purport to summarize certain provisions of
the documents referred to therein, are accurate summaries in all material
respects.



12.
The statements in the Pricing Disclosure Package and the final Offering
Memorandum under the caption “Certain U.S. Federal Income Tax Considerations,”
insofar as such statements constitute a summary of matters of United States
federal income tax law referred to therein, are accurate summaries in all
material respects.



In addition, we have participated in conferences with officers and other
representatives of the Issuers and the Guarantors, representatives of the
independent accountants for the Issuers and the Guarantors, representatives of
the Purchasers and counsel for the Purchasers, at which the contents of the
Pricing Disclosure Package and the final Offering Memorandum and related matters
were discussed and, although we are not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained in the Pricing Disclosure Package or the final Offering Memorandum
(other than as provided in paragraphs 10, 11 and 12 above) and have not made any
independent check or verification thereof, on the basis of the foregoing, no
facts have come to our attention that lead us to believe that (i) the Pricing
Disclosure Package as of the Applicable Time contained an untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and (ii) the final Offering Memorandum as of its date and
the date hereof contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except that we express no belief with respect to the
financial statements, schedules and other financial and accounting data included
the Pricing Disclosure Package and the final Offering Memorandum.






--------------------------------------------------------------------------------






ANNEX III
Form of Opinion of K&L Gates
1.
Parent is a corporation validly existing under the laws of the State of North
Carolina.



2.
Parent (a) has the corporate power to execute, deliver and perform its
obligations under the Indenture and the Purchase Agreement and to own, lease and
operate its properties and to conduct its business as described in the Pricing
Disclosure Package and the Offering Memorandum, (b) has taken all corporate
action necessary to authorize the execution and delivery of, and the performance
of its obligations under, the Indenture and the Purchase Agreement and (c) has
duly executed and delivered the Indenture and the Purchase Agreement.



3.
The execution and delivery by Parent of the Indenture and the Purchase Agreement
and the performance by Parent of its obligations thereunder do not violate its
Organizational Documents.



4.
The execution and delivery by Parent of the Indenture and the Purchase Agreement
and the performance by Parent of its obligations thereunder do not violate any
applicable statute, rule or regulation of the State of North Carolina.



5.
Parent is not required, solely by reason of the execution and delivery by it of
the Indenture or the Purchase Agreement, to obtain any approval by, consent or
authorization of or make any filings with or notice to any governmental
authority or pursuant to any applicable statute, rule or regulation of the State
of North Carolina.







--------------------------------------------------------------------------------






ANNEX IV
Form of Opinion of In-House Counsel
1.
Each of the Issuers and the Guarantors is qualified to do business in every
jurisdiction where such qualification is required, except where the failure to
be so qualified would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.



2.
There are no actions, suits or proceedings by or before any court,
administrative agency, arbitrator or governmental authority or, to my knowledge,
threatened against or affecting any of the Issuers or Guarantors (a) as to which
there is a reasonable likelihood of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect or impair or prevent the ability to
consummate the offering or (b) that purport to affect the validity or
enforceability of the Securities and the Indenture.



3.
The execution and delivery of the Purchase Agreement and the Indenture by the
Issuers and the Guarantors, the issuance and sale of the Securities, and the
performance by the Issuers and the Guarantors of their respective obligations
under the Purchase Agreement, the Securities and the Indenture, as the case may
be, will not conflict with, or constitute a breach or violation of, any order,
judgment or decree of any court or governmental authority that is applicable to
any of the Issuers, the Guarantors or any of their respective properties, except
for any such conflicts, breaches, violations which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect or impair or prevent the ability to consummate the offering.





